 



Exhibit 10.77

CNF INC.
SUMMARY OF INCENTIVE COMPENSATION PLANS FOR
2005

For 2005, CNF Inc. and certain of its subsidiaries (each a “CNF Company”) have
adopted short-term incentive compensation plans that provide for annual
incentive compensation to be paid to plan participants if certain performance
goals are met by the applicable CNF Company. This document summarizes the
general terms of those plans. The plans vary in terms of the performance
measures to be met, and the amount of compensation to be paid, but generally
contain the terms as described below.

THE PLANS

In order to motivate eligible employees to perform more effectively and
efficiently, each CNF Company has established a short-term incentive
compensation plan (Plan), under which participants are eligible to receive
short-term incentive compensation payments based upon calendar year 2005
Incentive Performance Goals.

DESIGNATION OF PARTICIPANTS

Participation in each Plan is primarily limited to full-time non-contractual
employees of the applicable CNF Company. A master list of each Plan’s
participants is maintained in the office of the President of the applicable CNF
Company.

ELIGIBILITY FOR PAYMENT

Participants generally commence participation in the Plans on January 1, 2005.
Eligible employees who are employed by a CNF Company after January 1 commence
participation at the beginning of the first full calendar quarter after joining
the CNF Company. Calendar quarters begin January 1, April 1, July 1, and October
1 or the
first working day thereafter. A participant who commences participation in the
Plan during the 2005 Plan year, and who participates less than four full
quarters, receives a pro rata payment based on the number of full calendar
quarters of Plan participation.

Subject to the following exceptions, no participant is eligible to receive any
payment under a Plan unless on the date the payment is actually made that person
is then currently (i) employed by a CNF Company and (ii) a Plan participant.

EXCEPTION 1. A Plan participant who is employed by a CNF Company through
December 31, 2005, but leaves that employment or otherwise becomes ineligible
after December 31, 2005 but before the final payment is made relating to 2005,
unless terminated for cause, is entitled to receive payments under the Plan.

 



--------------------------------------------------------------------------------



 



EXCEPTION 2. An appropriate pro rata payment will be made (1) to a Plan
participant who retires prior to December 31, 2005 pursuant to the CNF Inc.
Retirement Plan and who, at the time of retirement, was a participant in the
Plan, (2) to the heirs, legatees, administrators or executors of a Plan
participant who dies prior to December 31, 2005 and who, at the time of death,
was a participant in the Plan, (3) to a Plan participant who is placed on an
approved leave prior to December 31, 2005, or (4) to a Plan participant who is
transferred to another CNF Company and who remains an employee through
December 31, 2005.

METHOD OF PAYMENT

Each Plan participant is assigned an incentive participation factor as a percent
of annual compensation. The incentive participation factor is indexed to
specific performance goals such as revenue, profit, etc.

Minimum and incentive factor performance goals are established separately for
each Plan. Participants are not entitled to any payments under the Plan until
the minimum performance goal is achieved. Incentive compensation for the
assigned goals will be earned on a pro rata basis for accomplishments between
the minimum level and the incentive plan goals and may be earned at a different
rate for performance over the incentive plan goal.

The maximum payment that any Plan participant may receive is 200% of incentive
compensation factor. In addition, the aggregate amount of payments to all
participants is limited to the amount of a specified pool of funds.

DATE OF PAYMENT

The President of each CNF Company may authorize a partial payment of the
estimated annual incentive compensation earned under the Plan to be made in
December 2005. The final payment to participants, less any previous partial
payment, is to be made on or before March 15, 2006.

INCENTIVE PERFORMANCE GOALS

Incentive Performance Goals are defined by each Plan but generally consist of
profits equal to earnings before deducting any amounts expensed for Loss and
Damage, Workers Compensation, Company and/or qualified subsidiary incentive
plans, income taxes and for some plans interest income and expense. Incentive
Performance Goals may also include specific levels of revenue, profit, or other
measurable factors. The Compensation Committee of the CNF Board of Directors
reserves the right to define and determine whether an extraordinary item is to
be included in the calculated profit figure.

 



--------------------------------------------------------------------------------



 



ANNUAL COMPENSATION

Annual Compensation for incentive purposes for each Plan participant is that
participant’s annualized salary before any incentive or other special
compensation (including, but not limited to, short and long term disability
insurance plan payments) as of February 1st 2005 for participants eligible as of
the beginning of the year. For those qualifying in subsequent quarters, the
first pay period following the date the participant becomes eligible to
participate in this Plan will be used. The term “special compensation” used
herein does not include deferred salary arrangements wherein the participant
could have chosen to receive the deferred salary in the Plan year.

LAWS GOVERNING PAYMENTS

No payment shall be made under this Plan in an amount that is prohibited by law.

AMENDMENT, SUSPENSION, AND ADMINISTRATION OF PLAN

The Board of Directors of the CNF Company may at any time amend, suspend, or
terminate the operation of the Plans, by thirty-day written notice to the Plan
participants, and has full discretion as to the administration and
interpretation of this Plan. No participant in this Plan shall at any time have
any right to receive any payment under this Plan until such time, if any, as any
payment is actually made.

DURATION OF PLANS

The Plans are for the calendar year 2005 only.

 